DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the application filed on November 14th 2020. Claims 16-29 are pending examination. Claims 1-15 are cancelled.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/10/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 18, is objected to because of the following informalities: Claim 18, terminating with period ‘.’, it should be a comma or next line ‘here’ should be ‘Here’ after the period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,013. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 16 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. That is, instant application claim broader in every aspect than the patented claim and therefore an obvious variant thereof.
Instant Application 17/098,325
Patent 10,869,013

calculating user's first viewpoint based on user's first motion information among the received user's motion information; calculating user's second viewpoint based on user's second motion information subsequent to the first motion information among the received user's motion information; 
determining a plurality of image tiles corresponding to a content to be displayed on the user terminal based on the first viewpoint; 
transmitting modified image tiles obtained by modifying the plurality of image tiles to the user terminal via the network, and wherein the modified image tiles are modified based on the second viewpoint 

periodically receiving user's motion information from a user terminal via a network; calculating user's first viewpoint based on user's first motion information among the received user's motion information; 
determining a plurality of image tiles corresponding to a content to be displayed on the user terminal based on the first viewpoint; storing the plurality of image tiles in a transmission buffer; 
transmitting the plurality of image tiles to the user terminal via the network;
calculating user's second viewpoint based on user's second motion information subsequent to the first motion information among the received user's motion information; 

modifying the plurality of image tiles stored in the transmission buffer based on the second viewpoint if the difference between the first, viewpoint and the second viewpoint is equal to or larger than the predetermined value.

Table 1: Shows the difference claimed feature between the instant application and the patent.
	Claim 17 of the instant application corresponds to claim 2 of the patent.
	Claim 19 of the instant application corresponds to the claim 3 of the patent.
	Claim 23 of the instant application corresponds to the claim 9 of the patent.
	Claim 24 of the instant application corresponds to the claim 10 of the patent.
	Claim 26 of the instant application corresponds to the claim 11 of the patent.

Allowable Subject Matter
7.	Claims 18, 20-21, 25-27-29 are objected to as being dependent upon a rejected base claim, but would be allowable pending the Double Patenting rejections above.


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 20, 2022